Citation Nr: 1034224	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1953 to May 1961.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2007 by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO) 
and has subsequently been transferred to the New Orleans, 
Louisiana, RO.

The Veteran was scheduled to appear for a Board hearing in April 
2009 but was unable to attend because he was going to the 
hospital.  The Veteran indicated he did not want to reschedule 
the hearing and requested the VA continue to process his appeal 
with the evidence of record. 

In addition, in a Brief submitted by the Veteran's representative 
in August 2010, the issues of increased rating for hypertension 
and basal and squamous cell carcinoma of the skin associated with 
radiation, has been listed for appeal along with the issues 
stated above.  However, the Board finds these two increased 
ratings issues are not in appellate status.  According to the 
Form 9, submitted by the Veteran in June 2008, the issues that 
have been listed for appeal are entitlement to service connection 
for hearing loss, vertigo, and tinnitus.  Therefore, the issues 
of increased rating for hypertension and basal and squamous cell 
carcinoma of the skin associated with radiation are referred to 
the RO for further consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Unfortunately, a remand is required in this case. Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service; but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.

The Veteran was previously denied by the RO for his claims 
because there was no evidence of complaint or treatment of 
hearing loss, tinnitus, or vertigo during service and as his 
separation examination was also silent of any existing symptoms 
or diagnosis.  In addition, there was no current medical evidence 
post-service of these claims.

However, the Veteran stated in his June 2008 Form 9 that while in 
active duty he was exposed to loud noise from bomb testing and as 
his work station was located beside the runway.  The Veteran 
stated it was his believe that this was the beginning of his 
hearing loss.  He further stated that his tinnitus in both ears 
began during service and since his exposure to loud noise.  The 
Veteran stated his vertigo is related to his hearing loss.

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  Lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, lay persons are not 
competent to opine as to medical etiology or render medical 
opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). "Symptoms, not treatment, are the essence of any evidence 
of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

The Board has no reason to doubt the credibility of the Veteran's 
assertions regarding experiencing loud noise exposure and a 
continuous symptomatology and thus finds his statements in this 
regard to be competent.  See Buchanan v. Nicholson, 451 F. 3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Accordingly, based on the Veteran's statements and as he has not 
been afforded a VA examination, further medical development is 
warranted that addresses the nexus element of this claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The AMC should ask the Veteran to identify 
any additional date(s) of treatment, the 
name(s) of the examining medical 
practitioner, and location(s) of treatment 
facility used since service, and any other 
pertinent information in locating such 
reports. The AMC should obtain complete 
records of all such consultation and 
evaluation from all sources identified by 
the Veteran.

2.	Once any outstanding records, if any, are 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
a VA audiological examination to determine 
the nature and etiology of any diagnosed 
ear disorder, specifically hearing loss 
and tinnitus, and the examiner is asked to 
state whether it is at least as likely or 
not that any bilateral hearing loss or 
tinnitus diagnosed is etiologically 
related to service.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

3.	The RO/AMC should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any diagnosed vertigo 
condition that may be present.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed vertigo condition is 
the result of a disease or injury in 
service, namely noise exposure during 
service.  The examiner should thoroughly 
review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination and state that this has 
been accomplished in the examination 
report.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  
      
4.	Conduct any further development necessary 
based on any newly received evidence.

5.	Thereafter, the AMC should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



